UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLTON RAMA COLTRANE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cr-00214-LO-1)


Submitted:    July 8, 2009                  Decided:   July 16, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Dana J.
Boente, Acting United States Attorney, Patricia T. Giles,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Carlton Rama Coltrane appeals his conviction by a jury

of three charges: conspiracy to commit armed bank robbery, in

violation of 18 U.S.C. § 371 (2006); armed bank robbery, in

violation of 18 U.S.C. §§ 2, 2113(a), (d) (2006); and use of a

firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2006).

              On    appeal,    Coltrane     argues      that    the       district    court

erred in denying his motion for a judgment of acquittal on the

three charges because the evidence was insufficient to sustain

the jury’s verdict.            Coltrane does not dispute that an armed

bank robbery took place in Alexandria, Virginia, on December 29,

2007; he simply argues that he did not participate with co-

defendant Amobi Agu.               This court reviews de novo a district

court’s denial of a motion for a judgment of acquittal.                              United

States   v.    Alerre,       430   F.3d    681,     693      (4th    Cir.    2005).       In

conducting such a review, the court is obliged to sustain a

guilty   verdict       if,    viewing      the    evidence      in    the     light     most

favorable      to    the     prosecution,        the   verdict       is     supported    by

substantial evidence.           United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc) (citing Glasser v. United States, 315

U.S.   60,    80    (1942)).        This    court      has    “defined      ‘substantial

evidence’ as ‘evidence that a reasonable finder of fact could

accept as adequate and sufficient to support a conclusion of a

                                            2
defendant’s guilt beyond a reasonable doubt.’”                 Alerre, 430 F.3d

at 693 (quoting Burgos, 94 F.3d at 862).                      This court “must

consider circumstantial as well as direct evidence, and allow

the government the benefit of all reasonable inferences from the

facts   proven    to    those    sought       to   be   established.”     United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

            In evaluating the sufficiency of the evidence, we do

not assess the credibility of the witnesses and assume that the

jury resolved all contradictions in the testimony in favor of

the Government.        United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.), cert. denied, 129 S. Ct. 519 (2008).                   We “can reverse a

conviction on insufficiency grounds only when the prosecution’s

failure is clear.”         United States v. Moye, 454 F.3d 390, 394

(4th Cir. 2006) (en banc) (internal quotation marks and citation

omitted).

            In order to establish a violation of 18 U.S.C. § 371,

the Government must prove there was an agreement between two or

more people to commit a crime and an overt act in furtherance of

the conspiracy.        United States v. Ellis, 121 F.3d 908, 922 (4th

Cir. 1997).       Coltrane’s co-defendant, Agu, testified that the

pair planned, prepared and executed the robbery, with Coltrane

serving   as     the   lookout    during       the   crime.     At   trial,   two

eyewitnesses testified about Coltrane’s appearance at the bank

and a DNA expert testified that a hair sample consistent with

                                          3
Coltrane’s was found on a discarded sweatshirt that matched the

sweatshirt worn by Agu’s accomplice.                    The evidence at trial thus

was substantial.

            To    prove      armed    bank       robbery,     the    government       must

prove:    (1) the defendant took money belonging to a bank, (2) by

using force, violence or intimidation, (3) the bank’s deposits

were federally insured, and (4) in committing the offense, the

defendant   put     a   person’s      life       in    jeopardy     by   the   use   of   a

dangerous weapon.         See United States v. Davis, 437 F.3d 989, 993

(10th Cir. 2006).            With respect to this charge, Coltrane does

not challenge the elements of the crime; rather, he claims the

evidence is insufficient to prove his participation.                            But, for

the reasons stated above, we find his arguments unavailing.

            The third charge, use of a firearm during a crime of

violence, requires the government to prove that the defendant

used a firearm, and the defendant did so during and in relation

to a crime of violence.              Coltrane concedes that if the evidence

was    sufficient       to    prove    armed          bank   robbery     it    was    also

sufficient to prove this charge.

            Accordingly, we affirm the district court’s judgment.

We    dispense   with     oral   argument         because     the    facts     and   legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                             4